UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6277



WILLIE JAMES,

                                              Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; WARDEN, FEDERAL COR-
RECTIONAL INSTITUTION EDGEFIELD,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CA-99-3925-0-19BD)


Submitted:   August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie James, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie James appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed the rec-

ord and the district court’s opinion accepting the recommendation

of the magistrate judge and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.      See James v.

United States, No. CA-99-3925-0-19BD (D.S.C. Feb. 14, 2000).*

James’s motions to amend his petition are denied. Similarly,

James’s motion for judgment, motion to dismiss the criminal action

against him, and motion for a writ of mandamus are denied.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
February 10, 2000, the district court’s records show that it was
entered on the docket sheet on February 14, 2000.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2